Exhibit 2.53 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Kossimar Holdings S.A. , a company with operating address at 82, Vassileos Pavlou, Athens 16673, Greece (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to that certain Settlement Agreement, dated as of January 31, 2014, (the “
